Citation Nr: 0318701	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran and his representative 
appeared at a hearing before an undersigned Veterans Law 
Judge at a hearing at the central office at Washington DC in 
March 2003.


FINDING OF FACT

The veteran's PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service personnel records reflect that the 
veteran served as a fixed station technical controller with 
the 556th Signal Company of the 73rd Signal Battalion in the 
areas of Land Bain Mountain, Dalat, Boa Loc, and Cam Ranh 
Bay, Vietnam from February 1970 to February 1971.  The 
veteran's service medical records make no reference to a 
psychiatric disability.  At his separation examination, the 
psychiatric evaluation was normal.

Treatment records from the Bradford Health Services show the 
veteran was hospitalized in December 1995 for cocaine 
dependency, alcohol abuse, heroine dependency in remission, 
and nicotine dependency.  He was noted to have severe 
psychosocial stressors related to these conditions and 
ensuring life problems.

At an August 1996 VA examination, the veteran reported being 
an air traffic controller, saw combat, seeing people shot, 
and being shot at.  He complained of regular nightmares and 
flashbacks, irritability and avoidance.  The examiner noted 
that he was sweating when discussing Vietnam.  He stated that 
he used both alcohol and cocaine when no using medications.  
The diagnoses included chronic post-traumatic stress 
disorder.

In the psychosocial evaluation dated in May 2003, the 
examiner provides the diagnosis of PTSD and major depression, 
unspecified and recurrent.  The examiner's etiology and 
progression of impression is that the patient has been 
suffering from PTSD for many years and his symptoms have 
progressively worsened.  The examiner stated that the 
disorder is in direct correlation or as a result of his 
Vietnam Era Conflict experience.

The veteran, in various statements and testimony, reported 
that he ambushed while riding in a convoy, he saw two 
soldiers in a truck being killed, witnessed multiple attacks 
and sabotage, and saw a flying morgue plane being loaded with 
dead soldiers.  He also stated that he was under fire several 
times.

An April 2001 report from U.S Army Center for Research of 
Unit Records (USACRUR) stated that the veteran's unit's 
activities included areas of operation in Land Bian Mountain, 
Cam Ranh Bay, Dalat, Bao Loc and Gia Nghia and there were 
significant conditions reported including mortar and rocket 
attacks as well as convoy attacks during the period the 
veteran was in that unit in Vietnam.  

The regulation concerning PTSD found at 38 C.F.R. § 3.304(f) 
was amended since the veteran filed his claim.  Originally, 
the regulation had required medical evidence establishing a 
"clear diagnosis" of PTSD; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 58 Fed. Reg. 29110 (May 
19, 1993).  The regulation was revised, effective March 7, 
1997, as a result of the Court's decision in Cohen v. Brown, 
10 Vet. App. 128 (1997).  See 64 Fed. Reg. 32808 (June 18, 
1999).

The requirements for service connection for PTSD under 38 
C.F.R. § 3.304(f) include the following: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in- service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).   The Board 
notes that under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
38 C.F.R. § 4.125 (2002).  The Board notes that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The standard as to 
whether a stressor is sufficient to trigger PTSD is a 
subjective standard, requiring exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. at 153 (Nebeker, C.J., 
concurring). As the veteran filed his claim in March 1995, 
both the old and revised regulations are applicable to his 
claim.  See Karnas v Derwinski, 1 Vet. App. 308 (1991).  

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the appellant will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Moreover, the Court 
recently held that, in situations in which the claimant has 
offered independent evidence of a stressful event, such as a 
rocket or mortar attack, evidence such as morning reports or 
other official documentation can imply his personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) (wherein 
the Court noted, with regard to the facts of that case, that 
the veteran's presence with his unit at the time rocket 
attacks occurred corroborated his statement that he 
personally experienced those attacks, and that the veteran's 
unit records were clearly credible evidence that the rocket 
attacks that the veteran alleged occurred did in fact 
happen.)

The Board recognizes that while the veteran's DD214 shows 
that he received a Vietnam Service Medal with 2 Bronze Stars, 
neither the veteran's medals nor his MOS establish that he 
engaged in combat with the enemy.  With respect to the 
stressor alleged, the veteran claimed that while he was 
serving as an air traffic controller with the 556th Signal 
Company, 73rd Signal Battalion in Vietnam, they were often 
under attack and he saw dead bodies.  Unit command reports 
provided by USACRUR and service personnel records are 
consistent with his duties and the unit's experiences.  
Accordingly, the Board finds sufficient corroboration of the 
stressor alleged by him.  

The evidence of record demonstrates that VA physicians on the 
basis of the aforementioned in-service stressor have 
diagnosed the veteran with PTSD.  There is no competent 
evidence rebutting the diagnoses of PTSD.  This medical 
evidence not only shows that the veteran has been diagnosed 
with PTSD in accordance with DSM-IV, but that there is a link 
between the diagnosis and the stressor alleged.  Accordingly, 
resolving doubt in the veteran's favor, the Board concludes 
that the evidence supports a grant of service connection for 
PTSD.

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER 

Service connection for PTSD is granted.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

